Citation Nr: 1645731	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-19 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, including as the result of exposure to hazardous chemicals, including the herbicide Agent Orange.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1973.  He also had service in the Air National Guard from January 1987 to August 1992.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for diabetes mellitus type II.  In his March 2011 notice of disagreement, the Veteran averred that he was diagnosed with the disease while on active duty at the Panama Canal in 1989.  He further stated that he was selected for mobilization in 1990, but his diabetes precluded him from going.  He was required to retire from the Air National Guard instead.  

In an August 2016 written brief presentation, the Veteran's representative argues that the Veteran's diabetes mellitus is the result of exposure to hazardous chemicals during active service-and particularly due to exposure to the herbicide Agent Orange on Guam.  The representative observed that the Veteran was assigned to Guam for almost two years, and that he worked as a construction equipment operator, which would have required the Veteran to work in perimeters potentially exposed to herbicide spraying.  The representative referenced the use of Guam as a storage facility for Agent Orange during the Vietnam War, and to subsequent environmental studies and cleanup at Andersen Air Force Base.  The representative did not provide source cites for this information.
VA and private medical records reflect that the Veteran has been diagnosed with and is being treated for diabetes mellitus.  Discharge documents reveal that the Veteran had one year and 11 months foreign service, and that his occupational specialty was 55151, or Construction Equipment Operator.  In addition, service treatment records place him at Andersen Air Force Base in Guam in 1969 and 1970.  These findings are consistent with the representative's argument.

The Board concludes that additional development must be completed before a decision can be made.  

First, the Board notes that the case has not yet been developed according to the procedures set forth in VA's Adjudication Procedure Manual (the "M21-1") directives governing the development of claims involving exposure to hazardous chemicals, including Agent Orange, in places other than those identified by name (such as the Republic of Vietnam, the Korean Demilitarized Zone, and Thailand).  This must be done, and the Veteran must be given all appropriate notice of the type and kind of evidence he must provide in order to prevail in his claim. 

Second, the Board notes that the Veteran participated in the Air National Guard for many years until his retirement from the Guard:  from 1974 through 1992.  Yet, the RO has not obtained verification of his dates of Federal active duty.  This must be done. 

Finally, and after such development, the AOJ must also afford the Veteran a VA examination for diabetes mellitus to determine the etiology of his currently diagnosed diabetes mellitus.  See McLendon v. Nicholson, 20 Vet. App. 79, 81; see also 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide any and all appropriate notice to the Veteran concerning claims involving exposure to hazardous chemicals, including the herbicide Agent Orange.

2.  Take all necessary actions to verify the Veteran's dates of active Federal service after his regular Air Force discharge in 1973.  These actions include obtaining a copy of the Veteran's entire service personnel record, to include copies of his orders from 1973 to 1992; and obtaining from the Department of Defense and/or Department of Finance and Accounting Services his point capture sheet and his pay records.  Inform the Veteran and his representative of any negative responses and provide them with the opportunity to provide these documents.

The Board is interested in ascertaining whether the Veteran was on a period of ACDUTRA or INACDUTRA when serving in the Panama Canal in 1989 or 1990.

3.  Comply with the evidentiary development procedures required by M21-1, Part IV, Subpart ii, Chapter 1, Section H - Developing Claims for Service Connection Based on Herbicide Exposure.  Enlisting the aid of the Veteran and his representative, compile a detailed statement of the Veteran's claimed exposure to hazardous chemicals, including Agent Orange, including at Andersen Air Force Base in Guam.  Provide this list to the Compensation and Pension Service and request a review of the Department of Defense inventory of herbicide operations to determine whether hazardous chemicals including herbicides were used, tested, or stored in these locations.  If the exposure is not verified, a request must then be sent to the Joint Services Records Research Center (JSRRC) for verification of the Veteran's possible exposure to hazardous chemicals including herbicides.  If the JSRRC determines that there is insufficient information to verify the Veteran's claimed exposure, a formal finding should be made in this regard and associated with the record. 

Specifically, the Veteran's contended exposure to herbicides should include exposure to hazardous chemicals, including Agent Orange, (i.e. TCE, fuels, and pesticides) and contaminated water while on Andersen Air Force Base in 1969 and 1970.  

4.  Request that the Veteran identify any other private providers not already of record that have treated him for his diabetes mellitus and, after obtaining any necessary authorization, associate any records not already obtained with the claims file.  Also obtain any pertinent VA treatment records.

5.  After the above development has been completed, the RO should arrange for examination by a clinician with appropriate expertise to provide an opinion as to the likely etiology of the Veteran's diabetes mellitus.  The clinician must review the entire record, and any articles provided by or cited to by the Veteran and his representative regarding possible exposure to environmental contaminants in Guam, as well as any lay statements the Veteran has made regarding his exposure to hazardous chemicals in Guam.  

The clinician is to provide an opinion as to whether it is as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus had its onset during or is related to any period of active service, to include any exposure to hazardous chemicals, including Agent Orange, in Guam.

The examiner should also address the Veteran's contention that he was diagnosed with diabetes while on a period of active service while serving in Panama in 1989/1990.

A reasoned explanation for all opinions is required.  If the clinician determines that he/she cannot provide any requested opinion without resorting to speculation, the clinician should explain the inability to do so, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.

6.  After undertaking any other development deemed appropriate, the AOJ must readjudicate the issue remaining on appeal.  If the benefit sought remains denied, the Veteran must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




